
It is a great honour for me to address the General 
Assembly for the first time, and I must say that I do 
so with great emotion. Commitment, solidarity and 
responsibility are the three key words that have guided 
and will continue to guide my country’s action at the 
United Nations. As a founding Member of the United 
Nations, Luxembourg has based its foreign policy on 
active participation in multilateral cooperation. That 
multilateralism is founded on respect for international 
law and cooperation among sovereign and equal States 
in order to work collectively for peace, development 
and respect for human rights.

For us, the United Nations is at the heart of 
multilateralism. We are committed to making the 
United Nations as effective as possible so that we can 
solve together, in solidarity, issues that far exceed 
our capacities as States. We have the responsibility to 
overcome such issues for the sake of future generations. 
Commitment, solidarity and responsibility also define 
the approach that should guide our response to the 
challenges facing us on the eve of 2015.


With the President’s choice of the theme for this 
sixty-ninth session of the General Assembly, he calls 
upon us to develop and deliver on a transformative post-
2015 development agenda and to ensure its effective 
implementation. That post-2015 development agenda 
must be bold and ambitious if we are to live up to our 
collective responsibility to eradicate poverty and to 
promote sustainable development. It must build on the 
Millennium Development Goals and must go further. 
The agenda must be holistic, action-oriented and 
universally applicable. It must benefit both developing 
and developed countries. It must be based on human 
rights. It must give the social sectors, health care and 
education all the importance that they deserve. The 
issues of governance, justice, peace and security, as 
well as the protection of the environment, sustainable 
consumption and production patterns and sustained 
economic growth, must be part of that agenda.

Luxembourg supports and welcomes the important 
work accomplished by the Open Working Group on 
Sustainable Development Goals. Its report (A/67/941, 
annex) and the set of goals that it proposes are a useful 
basis for the negotiations that will culminate in a year’s 
time in the adoption of the post-2015 development 
agenda and a new model for sustainable development 
that reconciles “the ambitions of humanity and the needs 
of the planet”, as Secretary-General Ban Ki-moon said.

Aware of its international responsibilities, 
my country has a long-standing commitment to 
development, motivated by a desire for solidarity with 
the poorest people. Since 2000, Luxembourg has been 
one of the five industrialized countries to allocate at least 
0.7 per cent of its gross national income to development 
cooperation. In 2009, our development assistance 
reached the level of 1 per cent of gross national income. 
The Government is committed to maintaining that high 
level despite a difficult budgetary position, which is no 
easier in our country than in others. Such aid can offer 
upcoming generations prospects and opportunities for 
the future and, we should realize, can therefore, I hope, 
prevent certain conflicts.

The fight against climate change is an integral part of 
any global partnership for development. In that context, 
allow me to welcome the holding of the climate summit 
on Tuesday. That summit clearly achieved the dual 
objective set by the Secretary-General: to demonstrate 
the essential political will to reach a global agreement 
in 2015 and to act as a catalyst for concrete action on 
the ground so as to reduce emissions and to increase 
resilience. In the second half of 2015, my country will 
assume the presidency of the Council of the European 
Union (EU). We will spare no effort to ensure that we 
reach an international climate agreement at the 2015 
Paris climate summit that is applicable to all countries, 
with the objective of keeping global warming below 
2°C.

With its European Union partners, Luxembourg has 
made binding commitments to reduce its greenhouse 
gas emissions and to mitigate the effects of climate 
change. Before the upcoming meetings, in accordance 
with the timetable that we agreed in Warsaw, the 
European Union will present additional contributions 
to rise to the challenge.

We are also making commitments at the national 
level. I would mention, for example, our support for the 
statement on carbon pricing, presented at the Climate 
Summit, as well as the new contribution of €5 million 
to the Green Climate Fund, which we announced 
at the summit, without any reduction in our official 
development assistance.

There will be no development without security and 
no security without development. And both development 
and security also depend on respect for human rights 
and the rule of law. We all know Kofi Annan’s saying. 
Luxembourg has made it the guiding principle of its 
action in the Security Council since 1 January 2013 
by devoting its undivided attention to the root causes 
of conflict, their humanitarian and economic impact 
and human rights, in particular the rights of children 
affected by conflict.

To illustrate that approach, I will talk about 
the conflict in Syria. That conflict, which has been 
raging for three and a half years, now shocks the 
human conscience. There are more than 191,000 
people dead. There are 10.8 million Syrians in need of 
urgent humanitarian assistance, over half of whom are 
children. More than 4.5 million Syrians are trapped by 
the fighting in areas that are difficult for humanitarian 
actors to access. More than 3 million Syrians have been 
forced to leave their country, over 1 million of whom 
are refugees in Lebanon. Those figures rarely make the 
headlines now. However, behind those figures, there is 
so much suffering and so many shattered lives.

That cannot continue. We must put an end to the 
indiscriminate attacks against civilians, schools and 
hospitals, the bombardment with barrel bombs, the 
denial of humanitarian assistance and the use of famine 


as a weapon of war. At the initiative of Australia, Jordan 
and Luxembourg, the Security Council unanimously 
adopted two resolutions on access for humanitarian aid 
to Syria (Security Council resolutions 2139 (2014) and 
2165 (2014)). I strongly hope that those resolutions will 
have a real and decisive impact on the ground.

However, humanitarian action cannot be a 
substitute for political action. The lasting settlement 
of the Syrian conflict requires a political solution — a 
political transition that meets the legitimate aspirations 
of the Syrian people, in accordance with the Geneva 
communiqué of June 2012 (S/2012/522, annex).

Today, we cannot procrastinate in the face of the 
war crimes and crimes against humanity committed 
by terrorist groups, in particular the Islamic State in 
Iraq and the Levant. That group is neither a State nor 
Islamic. It defiles Islam and seeks only to spread its 
terror regime and to destabilize Syria, Iraq and the 
entire region.

My country fully supports the measures adopted 
against individuals and entities associated with 
Al-Qaida to cut off their channels of financing, to 
prevent radicalization and to stem the flow of foreign 
terrorist fighters. We do so pursuant to Security 
Council resolution 2178 (2014), which we adopted the 
day before yesterday at the Security Council summit 
presided over by the United States President, Barack 
Obama, in which I had the honour to particiapte.

Beyond the fight against terrorism, we must tackle 
the root causes of the grave crisis in Iraq. In that 
context, we welcome the formation of the new Iraqi 
Government of national unity, under the leadership of 
Prime Minister Haider Al-Abadi. We encourage him 
to follow an inclusive approach that respects all ethnic 
and religious segments of Iraqi society and that is 
responsive to the needs and aspirations of all. The Iraqi 
people must regain trust in their country’s democratic 
institutions.

For the third time in six years, this summer we 
witnessed bloody fighting in the Gaza Strip. The cycle 
of violence must stop. The actions that fuel hatred 
and discord must cease. Israelis and Palestinians must 
finally be able to live in peace, security and dignity. 
The two-State solution, the peaceful coexistence of 
two democratic States — Israel and Palestine — within 
secure and recognized borders, remains the only 
possible way forward in that regard. A political solution 
must be sought as soon as possible to avoid extremists 
from all sides from prevailing and to avoid measures 
being taken that would make the two-State solution 
impossible. With its partners in the European Union, 
Luxembourg is ready to contribute to a global and 
sustainable solution.

The time allotted to me does not suffice to do 
justice to the manifold crises that we face today. I 
would, however, like to say that they all bring one duty 
to light, namely, to protect civilians. That duty is at 
the heart of the mandates entrusted to the stabilization 
and peacekeeping missions of the United Nations and 
regional organizations like the African Union in Mali, 
the Democratic Republic of the Congo, Somalia, South 
Sudan and now in the Central African Republic. On the 
African continent, our credibility and our responsibility 
to protect are at stake. Twenty years after the Rwandan 
genocide, indifference is no longer an option.

I should now like to say a word about my own 
continent, Europe. The crisis in Ukraine has step-by-
step turned into a conflict — one that, unfortunately, 
shows that the times when we thought peace on the 
European continent had become self-evident are over. 
The conflict has already cost the lives of more than 
3,000 people. It must end and it must end now. Dialogue 
and diplomacy are of the essence.

From Syria to the Central African Republic, from 
Iraq to South Sudan, the list of war crimes and crimes 
against humanity committed on a daily basis becomes 
longer each day. The perpetrators of those crimes, of 
grave violations and abuses of human rights, of violations 
of international law and international humanitarian 
law must be held accountable before justice for their 
acts. The fight against impunity must cease to be an 
abstract objective and become a tangible reality. The 
International Criminal Court has an important role to 
play in that regard.

With regard to grave violations of international law 
and war crimes, I would like to draw attention to the 
violations and atrocities committed against children. 
Children are often the first victims of armed conflicts: 
they are killed and maimed, they are abducted and 
recruited, and they are sexually abused. They are 
deprived of their right to education and health care. They 
are cruelly denied access to humanitarian assistance.

As Chair of the Security Council Working Group on 
Children and Armed Conflict, Luxembourg is working 
in a determined way to strengthen and to implement 
fully the children and armed conflict agenda. We will 


continue to do so beyond our tenure on the Security 
Council. Children embody the hope and future of every 
society. All together, we must do everything we can to 
safeguard that hope and future from the horrors of war. 
We cannot acquiesce to sacrificing future generations.

The fight against sexual violence calls for the same 
commitment. Sexual violence in conflict spares no one. 
It affects adults and children, women and men. We must 
resolutely tackle this scourge.

The prevention of conflict is a core purpose of 
the Organization. Spotting early-warning signs of a 
conflict is of crucial importance if we want to take the 
most effective measures at the right time, and if we 
want to prevent a situation from escalating into open 
conflict. We know that most conflicts are preceded by a 
significant deterioration in the human rights situation. 
It is on that basis that the Secretary-General launched 
the Rights Up Front initiative — rights before anything 
else. Its aim is to strengthen the capacity of the United 
Nations to act as a smoke detector before it is too late 
to prevent the fire from spreading or, to continue that 
metaphor, to alert the fire brigade before the fire gets 
out of control. Luxembourg welcomes that initiative. 
It is a forceful reminder of our collective obligation to 
protect and promote human rights. It rightly places the 
protection of human rights at the centre of the efforts 
undertaken by the United Nations to prevent conflicts.

Tackling the root causes of conflict, poverty, 
discrimination, the absence of the rule of law, to name 
just those few, is part of the same preventive approach.

However, I also have to recall that in certain 
countries, being different is not always accepted. The 
rights of minorities must be respected. It is unacceptable 
that to this day, a religion or a sexual orientation, for 
example, prevents a person from living freely in certain 
societies. Diversity is the richness of our society, it is 
not a crime.

As I address the Assembly, there are numerous 
threats to peace and security we must face that require 
a holistic response. I have already addressed terrorism 
and our common struggle to eradicate that scourge. The 
proliferation of weapons of mass destruction constitutes 
another clear threat. The joint plan of action agreed 
in Geneva on 24 November 2013 was an important 
milestone towards solving the Iranian nuclear issue. I 
would like to reiterate Luxembourg’s full support for 
the efforts of the EU 3+3 to arrive at a comprehensive 
settlement that restores trust in the exclusively peaceful 
purpose of the Iranian nuclear programme. I urge Iran 
to engage fully and in good faith in order to allow those 
discussions to lead to the expected results as soon as 
possible.

In Africa as well as in Latin America, small arms are 
the real weapons of mass destruction. The devastating 
consequences of the unregulated arms trade are well 
documented. I am therefore particularly pleased that 
the Arms Trade Treaty, which was adopted last year by 
a very broad majority of the Assembly, will enter into 
force on 25 December. Luxembourg was honoured to 
be among the first States to sign and ratify it. It is our 
fervent hope that we will be able to achieve our shared 
goal of making it a universal treaty.

Also along the lines of threats to international 
peace and security, allow me to touch upon the serious 
crisis caused by the Ebola outbreak in West Africa. 
This is not a simple humanitarian emergency, far 
from it. It is a multidimensional crisis that threatens 
the institutions, societies and economies of the three 
countries affected by the outbreak — and the region 
as a whole. It calls for mobilization at every level: 
national, regional and global. The Secretary-General 
fully appreciates the magnitude of the challenge, and 
we wholeheartedly support the United Nations Mission 
for Ebola Emergency Response. There is no time to 
lose. Beyond the contributions we have already made 
to the World Health Organization, the World Food 
Programme, Doctors Without Borders and the Red 
Cross, we stand ready to do more, in close consultation 
with the countries of West Africa, many of which are 
Luxembourg’s partners, as well as with the United 
Nations and civil society organizations on the ground.

In conclusion, allow me to return to the three 
keywords that guide our efforts: commitment, 
solidarity, responsibility. It was our eagerness to work 
for strong and effective multilateralism and our resolve 
to serve the United Nations that motivated Luxembourg 
to aspire to become a non-permanent member of the 
Security Council, for the first time in its history, 
for the 2013-2014 term. During the past 20 months, 
Luxembourg has worked hard every day to show that it 
is up to that responsibility. It has worked hard to show 
that it is worthy of the honour bestowed upon it by the 
General Assembly when it was elected to the Security 
Council. We carry out our mandate in the name of all 
States Members of the United Nations, and we are quite 
aware of that. Today, I would like to take this opportunity 
to heartily thank the Assembly, in my personal capacity 


and in the name of the Government of Luxembourg, for 
the trust placed in us. The Aseembly can rest assured 
that we will continue to serve the United Nations to 
uphold our common values, the values of humankind.
